DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 6 April 2022 has been entered. Claims 1 and 3-14 are pending in this application and examined herein. Claims 2 and 15 are cancelled.

Status of Previous Claim Rejections
The rejections under 35 U.S.C. 112(b) to claims 1-15 are withdrawn in view of the amendments to claims 1, 3, and 8-12, and the cancellation of claim 15.
The rejection under 35 U.S.C. 112(d) to claim 15 is withdrawn in view of the cancellation of claim 15.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the oxidized iron ions to be precipitated" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim, as there is no prior mention of oxidized iron ions to be precipitated. The Examiner notes that while claim 1 in lines 15-16 discusses the oxidizing of iron ions, the claim is ambiguous as to whether the oxidized iron ions created are the same “oxidized iron ions to be precipitated” as in lines 16-17. Correction is required. Claims 3-14 are rejected due to their dependence on claim 1.
Claim 1 recites the limitation "a solid iron-containing precipitates" in line 17.  The use of a (a singular article) and precipitates (a plural suffix) together creates ambiguity as to whether a single iron-containing precipitate or multiple iron-containing precipitates are produced. Correction is required. Claims 3-14 are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 101288961 B1, applicant supplied translation), hereinafter Lee in view of Kim et al (KR 20160077399 A, machine translation), hereinafter Kim, Sakakura et al (EP 0344324 A1, original document), hereinafter Sakakura, Belton et al. (CA 2667029 A1, original document) hereinafter Belton, Kobayashi et al (US 8580213 B1), hereinafter Kobayashi, Oberg (US 3473920 A) and evidentiary reference Ptable.
Regarding claim 1, Lee teaches a method for recovering cobalt from nickel containing raw material (Title), where the nickel material comprises Ni 1-2.5%, and Fe 15-55% and has a content of Co of 0.01-0.15% (a raw material containing nickel, iron and cobalt; page 4 paragraph 10), and the nickel iron containing raw material, is reduced within a temperature range of 550-950 °C by using a reductant gas in which such reducing stage includes hydrogen as the reducing agent (reducing with a reducing gas containing hydrogen; page 5 paragraph 7). Lee further teaches raw material is made into a slurry and acid is injected in slurry where nickel iron and Co are dissolved (adding an acid to the raw material reduced, and leaching the raw material with the acid, to obtain a first solution containing nickel ions, iron ions and cobalt ions; page 6 paragraph 6).  Lee does not teach adding an iron or magnesium-containing hydroxide to the first solution to produce a refined solution from which impurities have been removed, adding reduced iron to the refined solution containing nickel ions, iron ions, and cobalt ions to form a precipitate containing nickel, iron and cobalt, adding an acid to the precipitate containing nickel, iron, and cobalt to leach the precipitate and obtain a second solution containing nickel ions, iron ions and cobalt ions wherein leaching the precipitate is maintained at a temperature from 40 °C-99 °C; adding oxygen containing gas and a first alkaline agent to the second solution containing nickel ions, cobalt ions, and iron ions, to oxidize iron ions and neutralize the oxidized iron ions to be precipitated as a solid iron-containing precipitates to remove iron; and adding a second alkaline agent to the solution to obtain nickel hydroxides and cobalt hydroxides, or wherein an amount of the reduced iron for precipitation is 1.5 to 2.5 times a molar sum of nickel and cobalt ions present by Relational Expression 1: Amount (seed ratio) of Reduced iron = (metal Fe content in reduced iron for precipitation)/(Ni+Co ion content in refined solution).
Kim teaches a method for producing ferro nickel (Title) and a leaching step of dissolving nickel ore containing Ni and Fe with hydrochloric acid to obtain a leached solution containing Ni and Fe ions, and adjusting pH by adding an alkaline agent to the leaching solution, removing the solid impurities (page 5 lines 45-46/53) where the alkali agent may be a metal hydroxide selected from the group consisting of Mg and Fe (adding an iron or magnesium-containing hydroxide to the first solution to produce a refined solution from which impurities have been removed; page 6 lines 1-8/53). Kim further teaches the benefit that when the roasting iron ore for precipitation as the precipitation seed is used according to the present invention, the amount of impurities such as Mg and Si is significantly smaller than that of the conventional reduction (page 10 paragraph 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for recovering cobalt of Lee to incorporate the leaching and pH adjustment steps of Kim in order to further reduce impurity concentrations as taught by Kim.
Sakakura teaches a process for producing particulate metal powder (Title), including a step of bringing fine particulate iron in contact with an aqueous solution containing ions of at least one metal selected from the group consisting of nickel and cobalt thereby forming fine powder of at least one of said metals (adding reduced iron to the refined solution containing nickel ions, iron ions, and cobalt ions to form a precipitate containing nickel, iron and cobalt; page 2 line 27 – page 3 line 2). Sakakura further teaches that that this reduced particulate iron has a finer primary particle size and a larger specific surface area than conventional particulate iron with the advantageous results that replacement reactions with the above-mentioned metals are likely to proceed, precipitates are nearly spherical; and the particle size of the precipitates may be controlled within a relatively narrow range (page 5 lines 6-10).
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for recovering cobalt of Lee to incorporate a step of bringing fine particulate iron in contact with the aqueous metal ion solution as taught by Sakakura, in order to improve the likeliness of precipitation reactions occurring as taught by Sakakura.
Belton teaches recovering metal values from leach residue (Title) for a metalliferrous material including nickel, cobalt, and iron (Abstract), where at least a fraction of the precursor metalliferrous material source is an ore, a concentrate, or any other metal-comprising material [0027]. Belton further teaches the metalliferrous material 104 is contacted with an operative leachant, wherein the operative leachant is an aqueous solution including a reductant, such as an aqueous solution of sulphuric acid and sulphur dioxide at a temperature of 85 degrees Celsius (adding an acid to the precipitate containing nickel, iron, and cobalt to leach the precipitate and obtain a second solution containing nickel ions, iron ions and cobalt ions wherein leaching the precipitate is maintained at a temperature from 40 °C-99 °C; [0040, 0042-0046]), which produces a product mixture [0040]. Belton further teaches the product mixture is contacted with a reagent material and an operative reagent to react with a solid residue component-based non-target elemental metal comprising solid material to effect production of a treated product mixture [0087], where the reagent material is ammonia [0076] and the operative reagent includes oxygen [0088], which result in the production of Fe2O3 precipitate (adding oxygen containing gas and a first alkaline agent to the second solution containing nickel ions, cobalt ions, and iron ions; [0079, 0088]), increasing the concentration of iron in a solid residue component and the concentration of cobalt and nickel in a product solution component (Abstract). The Examiner notes that in light of the rejection of claim 1 under 35 U.S.C. 112(b) above, as Belton teaches oxidizing and neutralizing iron ions and then precipitating them as a solid residue component, Belton reads upon oxidizing iron ions and neutralizing the oxidized iron ions to be precipitated as a solid iron-containing precipitates to remove iron.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have treated the metal powder produced by modified Kim with the leaching and contacting with reagent material and operative reagent steps of Belton in order to separate and concentrate iron and the cobalt and nickel in separate phases, with the predictable benefit of further refining the material worked upon into its separate components, improving purity and salability of the product.
Kobayashi teaches a method for recovering nickel from sulfuric acid aqueous solution (Title), where calcium hydroxide is added to the solution after an oxidation neutralization treatment to remove iron as a precipitate, to separate and recover mixed hydroxides containing nickel and cobalt (adding a second alkaline agent to the solution to obtain nickel and cobalt hydroxides; Col. 4 lines 46-47). Kobayashi further teaches by adding calcium hydroxide to the solution in this way, mixed hydroxides having a nickel content of 25 to 45% are produced (Col. 10 lines 39-40), and using this concentrated solution with high nickel concentration as a starting solution, use amount of the extraction agent and equipment scale can be reduced, which extremely enhances economical efficiency due to decrease in loss of the extraction agent and equipment cost (Col. 10 lines 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for recovering cobalt of modified Lee to add the calcium hydroxide adding step to recover nickel and cobalt hydroxide as taught by Kobayashi; in order to enhance economical efficiency as taught by Kobayashi. Doing so would have been further obvious as Kobayashi teaches using such a treatment after an oxidation neutralization treatment to remove iron as a precipitate, which is a step taught by modified Lee.
Oberg teaches a recovery of metallic nickel or cobalt from solution of corresponding salt (Title), where nickel and/or cobalt is recovered from corresponding salt solutions by the addition of metallic iron (Col. 1 lines 18-19) where the amount of iron added is advantageously from 1 to 2.5 times the stoichiometric quantity based on the amount of nickel in the starting solution (Col. 3 lines 57-59). Oberg further teaches in Example 1 adding 3.8 grams of finely divided low carbon iron to a leach solution containing 2 grams of Ni and 0.1 grams of Co (Col. 7 lines 1-14), equal to 0.0341 mol Ni and 0.0017 mol Co, or a molar sum of Ni and Co of 0.0358 mol; and 0.0680 mol of Fe using the molar masses provided by Ptable, or 1.901 times as many moles of reduced iron as the molar sum of nickel and cobalt. Oberg further teaches an outstanding advantage of this process is that a saleable or usable metallic form of nickel can be formed from an acidic solution of nickel and cobalt salts (Col. 11 lines 12-14).
It would have been obvious to one of ordinary skill in the art to have incorporated the ratio of 1.901 times as many moles of reduced iron as the molar sum of nickel and cobalt during the precipitation of nickel and cobalt from a leach solution taught by Oberg into the method of modified Lee to produce a saleable or usable metallic form of nickel which can be produced from an acidic solution of nickel and cobalt salts as taught by Oberg.
	Regarding claims 3 and 6, Kim teaches iron chloride iron ore obtained from a by-product of a nickel smelting process is indirectly reduced with solid carbon or a reducing gas to prepare a roasted iron ore for precipitation and the iron chloride-roasting iron ore is reduced using a reducing gas with a reducing agent, the reducing temperature is preferably 550 to 900 °C (wherein the iron chloride calcined-iron ore is reduced with a reducing gas, iron chloride calcined-iron ore is obtained from a by-product of a nickel smelting process, a reduction temperature is 500°C to 950°C; page 4 line 53/53 – page 5 line 3/53).
	Regarding claim 4, Sakakura teaches in Example 1 obtaining fine particulate reduced iron [with] a reduction conversion of 99% (wherein a reduction ratio of the reduced iron for precipitation is 80 to 99%; Page 9 lines 19-23).
	Regarding claim 5, Sakakura teaches reducing fine powder of at least one iron compound to provide fine particulate iron having a particle size of from 0.1 to 3.0 µm (wherein the reduced iron for precipitation has a particle size of 5 μm or less; page 3 lines 6-11).
	Regarding claim 7, Kim teaches when the iron chloride-roasting iron ore is reduced using solid carbon with a reducing agent, the reduction temperature is preferably 700 to 1200 °C (page 5 lines 8/53 – 9/53).
	Regarding claim 8, Kim teaches the iron chloride-roasting iron ore used in the present invention is a[n] iron ore containing iron and chlorine ions generated in a filtrate in a nickel smelting process in which nickel is recovered from a nickel ore containing nickel and iron using a hydrochloric acid solution; evaporating the solution to obtain a concentrated solution (wherein formation of the iron chloride calcined-iron ore comprises evaporating and concentrating an iron ion and chlorine ion-containing solution generated as a filtrate in a nickel smelting process to obtain a concentrated solution; page 5 lines 24/53 – 27/53); crystallizing the concentrated solution to obtain iron chloride crystals (page 5 lines 27/53 –28/53); Solid-liquid separation of the iron chloride crystals and the slurry (solid-liquid separating the iron chloride crystals and a slurry; page 5 line 28/53); and roasting the iron chloride crystals to obtain iron chloride-roasting iron ores (and calcining the iron chloride crystals to obtain the iron chloride calcined-iron ore; page 5 lines 28/53 –29/53).
	Regarding claim 9, Kim teaches a leaching step of dissolving nickel ore containing Ni and Fe with hydrochloric acid to obtain an leached solution containing Ni and Fe ions (wherein the iron ion and chlorine ion-containing solution is a filtrate generated in the nickel smelting process, the nickel smelting process including, dissolving a nickel ore containing nickel and iron in hydrochloric acid to obtain a leaching solution in which nickel and iron ions are leached; page 5 lines 45/53 – 46/53); Adjusting pH by adding an alkaline agent to the leaching solution (page 5 line 46/53), removing the solid impurities from the leaching solution by solid-liquid separation (page 5 line 47/53), adding nickel ore containing Ni and Fe to the leach solution (adding nickel ore containing nickel and iron to the leaching solution; page 5 lines 48/53 – 49/53), and precipitating nickel into ferronickel (page 5 line 49/53); and a precipitate recovery step of separating the solid precipitate from the precipitation liquid to recover solid precipitate (and filtering and recovering solid precipitates by solid-liquid separation, page 5 lines 49/53 – 50/53). 
Regarding claim 12, modified Lee teaches the example of using ammonia as the first alkaline agent (Belton, [0075]) while blowing with air (Belton [0090]) to precipitate iron (Belton, [0079,0088]), but does not teach what other reagents may be used. 
Kobayashi teaches adding calcium carbonate into a sulfuric acid aqueous solution containing nickel and cobalt under blowing mixed gas composed of sulfurous acid gas and air or oxygen gas, to subject the solution to oxidation neutralization treatment, and to remove a precipitate containing iron and aluminum generated (Col. 4 lines 33-43).
It would have been obvious to one of ordinary skill in the art to have replaced the ammonium first alkaline agent of modified Lee with the calcium carbonate reagent of Kobayashi, with the predictable benefit of also removing any aluminum impurities present in the solution, with predictable benefit to the purity of the solution, further purifying the cobalt and nickel in solution. Doing so would have been further obvious, as modified Lee and Kobayashi both teach alkaline agents used to precipitate iron while blowing air.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim, Sakakura, Belton, Kobayashi, Oberg and evidentiary reference Ptable as applied to claim 1 above, and further in view of Jin (KR 101662725 B1, machine translation), hereinafter Jin and Liu et al (AU 705253 B2), hereinafter Liu.
Regarding claim 10, modified Lee does not teach wherein the acid added to the raw material reduced contains a nickel and cobalt-containing acid obtained by treating a post-filtration liquid filtered after precipitation with an ion-exchange resin, to recover remaining nickel and cobalt and by eluting the ion-exchange resin with acid. 
Jin teaches a method of extracting nickel and cobalt (Title) where in the Fe-Ni manufacturing process Co and Ni are recovered through an ion exchange process (page 2 paragraph 8) in a precipitation filtrate containing Fe as a main component and a trace amount of Fe, Co, and Ni [is] adsorbed on the ion exchange resin (page 2, paragraph 12) and in the desorption process during the ion exchange process, diluted hydrochloric acid can be used to desorb the adsorbed metal ions (page 3, paragraph 4), where Ni and Co, which are metal ions to be recovered, can be continuously concentrated in the circulating desorption liquid (contains a nickel and cobalt-containing acid obtained by treating a post-filtration liquid filtered after precipitation with an ion-exchange resin, to recover remaining nickel and cobalt and by eluting the ion-exchange resin with an acid; page 3, paragraph 10). Jin further teaches when the washing process is performed after the desorption process is completed, the circulating desorption liquid having a high content of Co and Ni remaining in the ion exchange resin is washed out in the washing process and mixed with a part of the circulating desorption liquid to be recovered, and transfer to the process can increase the yield of recovered metal (page 3, paragraph 11).
Liu teaches a method for recovering nickel from high magnesium-containing Ni-Fe-Mg lateritic ore (Title), where in one embodiment column or heap leaching of a high magnesium lateritic ore (e.g., saprolite) using H2SO4 as the leachant occurs (page 21, lines 28-30). Liu further teaches the leachate is then passed through a bed of an ion exchange resin and nickel is adsorbed to the resin bed. H2SO4 is passed through the bed of resin to extract the nickel as nickel sulfate with the sulfuric acid released is recycled partially to the column leaching stage (page 22, lines 5-13).
It would have been obvious to one of ordinary skill in the art to have incorporated the recycling of nickel-containing acid to leach additional ore as taught by Liu and the acidic nickel and cobalt-containing ion exchange desorption liquid of Jin into the method of modified Lee so that the acid added to the raw material reduced contains a nickel and cobalt-containing acid obtained by treating a post-filtration liquid filtered after precipitation with an ion-exchange resin, to recover remaining nickel and cobalt and by eluting the ion-exchange resin with an acid to achieve an increase in the yield of recovered metal taught by Jin. 
Regarding claim 11, Liu teaches column or heap leaching of a high magnesium lateritic ore (e.g., saprolite) using H2SO4 as the leachant occurs (page 21, lines 28-30). Liu further teaches the leachate is then passed through a bed of an ion exchange resin and nickel is adsorbed to the resin bed. H2SO4 is passed through the bed of resin to extract the nickel as nickel sulfate with the sulfuric acid released is recycled partially to the column leaching stage (wherein the nickel and cobalt-containing acid obtained by the ion exchange resin is re-introduced into a leaching process; page 22, lines 5-13). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim, Sakakura, Belton, Kobayashi, Oberg and evidentiary reference Ptable as applied to claim 1 above, and further in view of Yuzda et al (WO 2011029172 A1), hereinafter Yuzda.
Regarding claim 13, modified Lee does not teach wherein the nickel and cobalt hydroxides are leached with sulfuric acid and subjected to solvent extraction, to produce nickel sulfate and cobalt sulfate. 
Yuzda teaches recovering metal values from a metalliferrous material using neutralization agent comprising dissolved aluminium complex in solution (Title), where an operative solution is contacted with an operative reagent in an operative reaction zone so as to effect production of a product mixture including an operative reaction product and hydronium ion [0014], where the operative reaction product includes at least one operative reaction product-based target metallic element [0014] where in one example the metallic element includes nickel and cobalt [0012]. Yuzda teaches improving the recovery of one or more metal values by neutralizing acid being produced during the process [0001].
Yuzda further teaches the following reactions occurring at the bottom of page 16: 
(4) Ni(OH)2 + H2SO4→ NiSO4 + 2 H2O
(5) Co(OH)2 + H2SO4→ CoSO4 + 2 H2O
It would have been obvious to one of ordinary skill in the art to have incorporated the step of adding sulfuric acid to nickel hydroxide and cobalt hydroxide to produce nickel sulfate and cobalt sulfate of Yuzda into the method of modified Lee to achieve an improvement in recovery of metal values as taught by Yuzda. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim, Sakakura, Belton, Kobayashi, Oberg and evidentiary reference Ptable as applied to claim 1 above, and further in view of Muller et al (US 20050211631 A1) hereinafter Muller. 
Regarding claim 14, modified Lee does not teach the method for recovering nickel and cobalt of claim 1, wherein in the obtaining of the nickel and cobalt hydroxides by adding the alkaline agent, a chlorine component and a calcium component in the leaching solution are removed in the form of calcium chloride.
Muller teaches a method for the separation of zinc and a second metal which does not form an anionic complex in the presence of chloride ions (Title), where an effluent is placed in the presence of soda (10 M) in a precipitation vat, where nickel hydroxide Ni(OH) is formed according to the following chemical reaction [0085]: NiCl2 + NaOH [Wingdings font/0xE0] Ni(OH) + 2NaCl [0086]. Muller further teaches the solid-liquid mixture obtained in the precipitation vat is then introduced then separated by means of a filter press [0088] and the cake of nickel hydroxide is isolated [0089], and that preferably, the precipitation reagent is an alkaline reagent, which forms nickel hydroxide Ni(OH)2 [0081] and the alkaline reagent can advantageously be lime [0082]. Muller further teaches nickel can advantageously be recycled directly [0024].
It would have been obvious to one of ordinary skill in the art that lime (calcium hydroxide) can be used in place of sodium hydroxide as is taught by Muller, and it would be obvious that CaCl2 is obtained instead of NaCl when sodium hydroxide is replaced with calcium hydroxide and the calcium chloride is removed from the nickel hydroxide by filtration. It would then have been further obvious to incorporate these aspects into the method of modified Lee to obtain CaCl2 during the obtaining of nickel and cobalt hydroxides by addition of an alkaline agent and then removing the produced CaCl2 in order to recycle nickel directly as taught by Muller.

Response to Arguments
Applicant's arguments filed 6 April 2022 have been fully considered but they are not persuasive.
With respect to Applicant’s argument that Oberg (US 3473920 A) teaches against using a precipitate leaching temperature of 40 °C-99 °C, the Examiner respectfully disagrees. The Examiner notes that Sakakura was incorporated in the prior office action to teach the addition of reduced iron to the refined solution to form a precipitate, and Oberg was incorporated to teach the use of a molar amount of reduced iron 1.901 times the molar amount of cobalt and nickel ions in the formation of the precipitate. As such, Oberg is not relied upon to teach the temperature of the precipitate leaching step or even the temperature of the addition of reduced iron to the precipitate, but that by using a molar excess of reduced iron 1.901 times the molar sum of nickel and cobalt ions, due to the excess of reduced iron reagent, a maximal amount of nickel and cobalt is precipitated and more saleable metal is produced. The Examiner further notes the amount of reduced iron affects the step of forming a precipitate containing iron and cobalt, but has no bearing on the step of adding an acid to leach the precipitate, as Oberg was not used to teach any aspect of the precipitate leaching step in instant claim 1. Even in the case where the precipitate leaching temperature is dependent on the temperature of the precipitate formation step, Sakakura, which was used to teach the precipitation step itself, teaches using temperatures of 80-90 degrees C in Examples 1 and 2 [0018-0022], which would require no temperature adjustment to perform the subsequent acid leaching step within the claimed temperature range of the acid leaching step.
The Examiner notes that the aspect of adding an acid to the precipitate containing nickel, iron, and cobalt was taught in the prior office action by Chen (CN 105779777 A), where Chen teaches a method for separating and recycling nickel and cobalt from nickel cobalt slag (Title), where nickel cobalt slag is leached with sulphuric acid solution while stirring (Page 4 lines 9-12), and further teaches the precipitate contains iron in addition to nickel and cobalt as the step following the precipitation of nickel cobalt includes blowing air [to] precipitate iron (page 4 line 12), reading on a solution containing nickel, iron and cobalt ions, wherein it would have been obvious to use the process of Chen to treat the precipitate containing nickel, iron, and cobalt taught by modified Lee. The Examiner notes that Chen further teaches that the leaching occurs at room temperature (~25 °C) (Abstract, page 4 line 13), and therefore also does not read on the newly amended subject matter regarding a leaching temperature of 40 °C-99 °C. Therefore, the rejections of claim(s) 1, 3-9, and 12 over Lee (KR 101288961 B1) in view of Kim (KR 20160077399 A), Sakakura et al (EP 0344324 A1) hereinafter Sakakura, Chen, and Kobayashi (US 8580213 B1), dependent claim(s) 10-11 further in view of Jin (KR 101662725 B1) and Liu (AU 705253 B2), dependent claim(s), and dependent claim(s) 13 and 15 further in view of Yuzda et al (WO 2011029172 A1) are withdrawn. The Examiner notes that these claims are now rejected under a new ground of rejection as necessitated by amendment, and applicant’s arguments are now moot with regard to modified Lee as applied in the previous office action.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733